i          i       i                                                                       i       i       i




                                  MEMORANDUM OPINION


                                          No. 04-08-00889-CV

                 IN RE CONSTITUTION LIFE INSURANCE COMPANY and
                         American Exchange Life Insurance Company

                                    Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Sandee Bryan Marion, Justice

Delivered and Filed: January 28, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 4, 2008, relators filed a petition for writ of mandamus. The court has

considered relators’ petition and is of the opinion that relators are not entitled to the relief sought.

Accordingly, relators’ petition for writ of mandamus is denied. See TEX . R. APP . P. 52.8(a).



                                                           PER CURIAM




           1
         … This proceeding arises out of Cause No. 2008-CI-09406, styled Elizabeth Scheid v. Constitution Life
Insurance Company and American Exchange Life Insurance Company, pending in the 408th Judicial District Court,
Bexar County, Texas, the Honorable Michael Peden presiding.